Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 14, 2016

                                       No. 04-16-00034-CV

                                     Victoria Elizabeth FEIL,
                                             Appellant

                                                 v.

                                     Michael William FEIL,
                                           Appellee

                    From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. 10-11-0623-CVW
                          Honorable Russell H. Wilson, Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

       Appellant’s motion for extension of time to file motion to reconsider memorandum
opinion dismissing appeal for want of prosecution is hereby DENIED.

       The panel has considered the appellant’s motion to reconsider memorandum opinion
dismissing appeal for want of prosecution, and the motion is DENIED.


           It is so ORDERED on April 14, 2016.

                                                      PER CURIAM



           ATTESTED TO: ___________________________________
                        Keith E. Hottle
                        Clerk of Court